SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 [Missing Graphic Reference] SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. )1 Midway Gold Corp. (Name of Issuer) Common Shares, no par value per share (Title of Class of Securities) (CUSIP Number) May 16, 2011 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 598153104 13G Page 2 of 5 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Robert Disbrow 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada 5 SOLE VOTING POWER NUMBER OF SHARES 6 SHARED VOTING POWER BENEFICIALLY 0 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 2,106,000* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 3,075,125* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,181,125* *As of the date hereof, the reporting person may be deemed to be the beneficial owner of 5,181,125 shares.This number consists of: (i) 2,100,000 common shares held by the reporting person, (ii) 6,000 common shares issuable upon exercise of a warrant held by the reporting person and exercisable within 60 days of this report, (iii) 3,048,000 common shares for which the reporting person has shared dispositive power; and (iv) 27,125 common shares issuable upon exercise of a warrant for which the reporting person has shared dispositive power and which is exercisable within 60 days of this report. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.1%** **The percentages used herein are based upon 102,571,121 outstanding common shares as of May 16, 2011. 12 TYPE OF REPORTING PERSON* IN CUSIP No. 598153104 13G Page3 of 5 Pages Item 1(a). Name of Issuer: Midway Gold Corp. Item 1(b).Address of Issuer’s Principal Executive Offices: 8310 South Valley Highway, Suite 280 Englewood, Colorado 80112 Item 2(a). Name of Person Filing: Robert Disbrow Item 2(b).Address of Principal Business Office or, if None, Residence: Suite 700, Waterfront Centre 200 Burrard Street Vancouver, British Columbia V6C 3L6 Item 2(c).Citizenship Canada Item 2(d).Title of Class of Securities: Common Shares Item 2(e).CUSIP Number: Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance Company as defined in Section 3(a)(19) of the Act; (d) o Investment Company registered under Section 8 of the Investment Company Act; (e) o Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o Employee benefit plan or endowment plan in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o Parent holding company or control person, in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940: (j) o
